Title: George Washington’s Notes on the Treaty with Spain, 22–26 February 1796
From: Washington, George
To: 


          
            [22–26 Feb. 1796]
          
          
            Treaty with Spain—signed 27th Oct. 1795
            art.
            II. Boundary—Northermost part of the 31st degree—thence by an East line to the Middle of the River Apalachecola—Down the middle of d[itt]o to its junction with the flint River—thence by a straight line to the head of St Mary’s—And down the middle thereof to the Atlantic.
            All Troops to be drawn from the Territory of the other party within 6 months after ratifications are exchanged.
            III. Comrs & Surveyors, one of each, on each side, to meet at the Natchez before the expiration of 6 months from the Ratification; to run & mark the above boundary—Their proceedings to be considered as part of the Treaty or Convention.
            These Surveys to be accompanied by Guards equally furnished—the whole to be a joint expence.
            
            IV The Western boundary between Spain & the U.S., is the Middle of the Channel of the Mississipi from the Northern boundary of the sd states to the completion of the 31st degree as above.
            “And his Catholic Majesty has likewise agreed that the navigation of the said River in its whole breadth from its source to the Ocean shall be free only to his subjects and the Citizens of the U.S., unless he should extend this priviledge to the subjects of other Powers by special Convention.”
            V. Peace & harmony to be maintained betwn the Indns—both parties oblige themselves “expressly to restrain by force, all hostilities on the part of the Indn Nations living within their boundary: So that Spain will not suffer her Indns to attack the Citizens of the U.S. nor the Indns Inhabiting their territory: Nor will the U.S. permit these last men[tione]d Inds to commence hostilities agt the subjts of his Cath: M. or his Indns in any manner whatsoever.”
            No Treaty (but for Peace) with each others Indians—but the trade to be open, & mutually benificial to each.
          
        